DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
The arguments submitted on 05/26/2022 has been submitted, no amendments have been made to the claims, no claims have been canceled, and no claims have been added, and therefore, claims 1-5, 8-13, and 16-20 remain pending in the application.  Additionally, per the Applicant initiated interview on 03/25/2022, regarding the Applicant amending the drawings to be labeled as “Prior Art”, Applicant has amended the drawings include the proper labeling of the drawings.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the
information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 9-12, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/197222 A1- Schryver et al. (hereafter Schryver), and further in view of US 7,946,437 B2-Thilly et al. (hereafter Thilly).
Claim 1: “A vial sleeve for a cryogenic vial,”:  Schryver discloses the present invention related to a sleeve for a vial (Para. [0002], line 1); further, Schryver discloses the vial may include a cryogenic vial (Para. [0006], lines 3-4).  
“the cryogenic vial including a body having a side wall and a bottom wall defining an interior space for receiving contents of the vial,”:  Schryver  discloses a body (cylindrical body 104, Para. [00102], line 2, Fig. 2D) of vial 102 having a side all and a bottom wall (bottom portion 116 of vial, Para. [00108], line 10, Fig. 2D) which defines an interior space for receiving contents, illustrated in annotated Fig. 2D below; Schryver discloses the vial may contain contents, such as, for example, a specimen and/or a product (Para. [0006], lines 2-3).


    PNG
    media_image1.png
    577
    600
    media_image1.png
    Greyscale

	
“a cover portion extending axially away from the base portion and including a side wall defining a cavity for receiving at least a portion of the body of the vial”:  Schryver discloses a cover portion (sleeve 300) shown in Fig. 3A extending axially away from the base portion and including a side wall (illustrated in annotated Fig. 3A below) defining a cavity for receiving at least a portion of the body of the vial (cylindrical body 104).  Further, annotated Fig. 2D below illustrates a side wall of cover portion of the sleeve defining a cavity for receiving at least a portion of the body of the vial 102.

    PNG
    media_image2.png
    728
    556
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    409
    579
    media_image3.png
    Greyscale

Regarding claim 1, Schryver teaches the invention discussed above.  Further, Schryver teaches a bottom wall of the vial discussed above.  However, Schryver does not explicitly teach an annular projection extending axially away from the bottom wall.  
For claim 1, Thilly teaches a device, being a closure system for vials, particularly for pharmaceutical vials, for the sterile containment of drug substance or vaccine products (Col. 1, lines 7-9), further, Thilly teaches an annular projection of vial 10 (integral engagement part 17, Col. 10, lines 51-52, Fig. 1), which extends axially away from the bottom wall, illustrated in Fig. 1), which reads on the instant claim limitation of an annular projection extending axially away from the bottom wall.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Schryver to include an annular projection extending axially away from the bottom wall, as taught by Thilly, because Thilly teaches the integral engagement part 17 is able to engage in a tight friction or snap fit with the inner perimeter 51 of the stand 50 (Col. 10, lines 51-53).

Regarding claim 1, Schryver teaches the invention discussed above.  Further, Schryver teaches a vial sleeve and a base portion discussed above.  However, Schryver does not teach a base portion defining an annular body having a central bore configured to receive the annular projection of the vial.
For claim 1, Thilly teaches a base portion (ring-shaped stand 50, Col. 10, line 40) comprising a central bore (opening) configured to receive the annular projection of the vial (integral engagement part 17, Col. 10, lines 51-52, Fig. 1), which reads on the instant claim limitation of a base portion defining an annular body having a central bore configured to receive the annular projection of the vial.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Schryver to include an annular body having a central bore configured to receive the annular projection of the vial as taught by Thilly, because Thilly teaches the base 10A of the vial 10 is mounted in a ring-shaped stand 50 extending outwardly from the overall cylindrical shape of the vial 10 at its base; the stand 50 has an inner perimeter 51 such that the base of the vial 10 may fit and be retained securely therein (Col. 10, lines 39-43) and Thilly teaches the integral engagement part 17 (annular projection) is able to engage in a tight friction or snap fit with the inner perimeter 51 of the stand 50 (Col. 10, lines 51-53).

Regarding claim 1, Schryver teaches the invention discussed above.  Further, Schryver teaches a vial sleeve discussed above.  However, Schryver does not teach a locking feature provided on the annular body and being configured to operatively engage at least a portion of the annular projection of the vial for resisting movement of the vial relative to the vial sleeve.
For claim 1, Thilly teaches a base portion (ring-shaped stand 50, Col. 10, line 40) comprising a central bore (opening) and an annular body of 50, configured to receive the annular projection of the vial (integral engagement part 17, Col. 10, lines 51-52, Fig. 1), and Thilly also teaches nubs/ribs of integral engagement part 17, illustrated below in annotated Fig. 1 and Fig. 6, which reads on the instant claim limitation of a locking feature provided on the annular body and being configured to operatively engage at least a portion of the annular projection of the vial for resisting movement of the vial relative to the vial sleeve.

    PNG
    media_image4.png
    175
    658
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Schryver to include a locking feature provided on the annular body and being configured to operatively engage at least a portion of the annular projection of the vial for resisting movement of the vial relative to the vial sleeve and the nubs/ribs of the integral engagement part 17 provide for snap-fit configuration which allow for a locking feature of the device and Thilly teaches the base 10A of the vial 10 is mounted in a ring-shaped stand 50 extending outwardly from the overall cylindrical shape of the vial 10 at its base; the stand 50 has an inner perimeter 51 such that the base of the vial 10 may fit and be retained securely therein (Col. 10, lines 39-43) and Thilly teaches the integral engagement part 17 (annular projection) is able to engage in a tight friction or snap fit with the inner perimeter 51 of the stand 50 (Col. 10, lines 51-53).

Claim 2: “further comprising: a first label adhered to an exterior surface of the side wall of the vial sleeve and including a first set of indicia.”:  Schryver disclose a sleeve 100, such as the sleeve in Figure 1A, may be used as a label for a vial 102 (Para. [0099], lines 2-3).  Further, Schryver disclose the sleeve 100 may include a particular color, marking, or other indicator of contents of the vial 102; the color, marking, or other indicator may identify the contents of the vial 102 to an administrator (Para. [0099], lines 3-5); further, Schryver disclose a sticker 606 may be adhered to an outer surface of the sleeve (Para. [00127], lines 1-3).

Claim 3: “wherein the first set of indicia is different from a second set of indicia included on a second label adhered to an exterior surface of the vial.”:  Schryver disclose the sleeve 100 may hide the contents of the vial 102 and/or a previously applied label on the vial 102, such as, for example, an adhesive label (Para. [0099], lines 7-8.  Further, Schryver disclose the color, marking, or other indicator may identify the contents of the vial 102 to an administrator of a blind study but not to a health care professional administering the contents of the vial 102 or a patient receiving the contents of the vial 102 (Para. [0099], lines 4-7); ); further, Schryver disclose the sleeve 100 may hide the contents of the vial 102 and/or a previously applied label on the vial 102, such as, for example, an adhesive label (Para. [0099], lines 7-8).

Claim 4: “further comprising: a window formed in the side wall of the cover portion.”:  Schryver disclose the sleeve 300 may include one or more apertures 308 to allow a health care professional to view the contents in the vial 102 (Para. [00113], lines 1-2).

Claim 9: “An assembly, comprising a cryogenic vial”:  Schryver discloses the present disclosure is directed to a sleeve for a vial (Para. [0002], lines 1-2), further, Schryver discloses the vial may contain contents, such as, for example, a specimen and/or a product; the vial may include a cryogenic vial that may be maintained under cryogenic conditions, for example a temperature at or less than negative 80 degrees C (Para. [0006], lines 2-5); Schryver discloses the present disclosure relates generally to a sleeve for securing a vial, as well as related systems and methods (Para. [0006], lines 1-2).
“a cryogenic vial including a body having a side wall and a bottom wall defining an interior space for receiving contents of the vial,”:  Schryver disclose a body (cylindrical body 104, Para. [00102], line 2, Fig. 2D) of vial 102 having a side all and a bottom wall (bottom portion 116 of vial, Para. [00108], line 10, Fig. 2D) which defines an interior space for receiving contents, illustrated in annotated Fig. 2D below; Schryver disclose the vial may contain contents, such as, for example, a specimen and/or a product (Para. [0006], lines 2-3).

    PNG
    media_image1.png
    577
    600
    media_image1.png
    Greyscale



“a cover portion extending axially away from the base portion and including a side wall defining a cavity for receiving at least a portion of the body of the vial”:  Schryver et al. discloses a cover portion (sleeve 300) shown in Fig. 3A extending axially away from the base portion and including a side wall (illustrated in annotated Fig. 3A below) defining a cavity for receiving at least a portion of the body of the vial (cylindrical body 104).  Further, annotated Fig. 2D below illustrates a side wall of cover portion of the sleeve defining a cavity for receiving at least a portion of the body of the vial 102.

    PNG
    media_image2.png
    728
    556
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    409
    579
    media_image3.png
    Greyscale

Regarding claim 9, Schryver teaches the invention discussed above.  Further, Schryver et al. teaches a vial sleeve discussed above.  However, Schryver does not teach a locking feature provided on the annular body of the base portion, wherein the locking feature operatively engages at least a portion of the annular projection of the vial for resisting movement of the vial relative to the vial sleeve.
For claim 9, Thilly teaches a base portion (ring-shaped stand 50, Col. 10, line 40) comprising a central bore (opening) and an annular body of 50, configured to receive the annular projection of the vial (integral engagement part 17, Col. 10, lines 51-52, Fig. 1), which reads on the instant claim limitation of a locking feature provided on the annular body, wherein the locking feature operatively engages at least a portion of the annular projection of the vial for resisting movement of the vial relative to the vial sleeve.
Regarding claim 9, Schryver teaches the invention discussed above.  Further, Schryver et al. teaches a vial sleeve discussed above.  However, Schryver does not teach a locking feature provided on the annular body of the base portion, wherein the locking feature operatively engages at least a portion of the annular projection of the vial for resisting movement of the vial relative to the vial sleeve.

For claim 9, Thilly teaches a base portion (ring-shaped stand 50, Col. 10, line 40) comprising a central bore (opening) and an annular body of 50, configured to receive the annular projection of the vial (integral engagement part 17, Col. 10, lines 51-52, Fig. 1), and Thilly also teaches nubs/ribs of integral engagement part 17, illustrated below in annotated Fig. 1 and Fig. 6, which reads on the instant claim limitation of a locking feature provided on the annular body and being configured to operatively engage at least a portion of the annular projection of the vial for resisting movement of the vial relative to the vial sleeve.

    PNG
    media_image4.png
    175
    658
    media_image4.png
    Greyscale




It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Schryver to include a locking feature provided on the annular body and being configured to operatively engage at least a portion of the annular projection of the vial for resisting movement of the vial relative to the vial sleeve and the nubs/ribs of the integral engagement part 17 provide for snap-fit configuration which allow for a locking feature of the device and Thilly teaches the base 10A of the vial 10 is mounted in a ring-shaped stand 50 extending outwardly from the overall cylindrical shape of the vial 10 at its base; the stand 50 has an inner perimeter 51 such that the base of the vial 10 may fit and be retained securely therein (Col. 10, lines 39-43) and Thilly teaches the integral engagement part 17 (annular projection) is able to engage in a tight friction or snap fit with the inner perimeter 51 of the stand 50 (Col. 10, lines 51-53).

Claim 10: “a first label adhered to an exterior surface of the side wall of the vial sleeve and including a first set of indicia.”:  Schryver disclose a sleeve 100, such as the sleeve in Figure 1A, may be used as a label for a vial 102 (Para. [0099], lines 2-3).  Further, Schryver disclose the sleeve 100 may include a particular color, marking, or other indicator of contents of the vial 102. In some embodiments, the color, marking, or other indicator may identify the contents of the vial 102 to an administrator (Para. [0099], lines 3-5); further, Schryver disclose a sticker 606 may be adhered to an outer surface of the sleeve (Para. [00127], lines 1-3).

Claim 11: “wherein the cryogenic vial further includes a second label adhered to an exterior surface of the vial and including a second set of indicia different from the first set of indicia.”:  Schryver disclose the sleeve 100 may hide the contents of the vial 102 and/or a previously applied label on the vial 102, such as, for example, an adhesive label (Para. [0099], lines 7-8.  Further, Schryver disclose the color, marking, or other indicator may identify the contents of the vial 102 to an administrator of a blind study but not to a health care professional administering the contents of the vial 102 or a patient receiving the contents of the vial 102 (Para. [0099], lines 4-7); further, Schryver disclose the sleeve 100 may hide the contents of the vial 102 and/or a previously applied label on the vial 102, such as, for example, an adhesive label (Para. [0099], lines 7-8).

Claim 12: “further comprising: a window formed in the side wall of the cover portion.”:  Schryver disclose the sleeve 300 may include one or more apertures 308 to allow a health care professional to view the contents in the vial 102 (Para. [00113], lines 1-2).

Claim 17: “A method of labeling a cryogenic vial including a body having a side wall and a bottom wall defining an interior space for receiving contents of the vial,”:  Schryver disclose the present disclosure relates generally to a sleeve for securing a vial, as well as related systems and methods (Para. [0006], lines 1-2); Schryver discloses a body (cylindrical body 104, Para. [00102], line 2, Fig. 2D) of vial 102 having a side all and a bottom wall (bottom portion 116 of vial, Para. [00108], line 10, Fig. 2D) which defines an interior space for receiving contents, illustrated in annotated Fig. 2D below; Schryver discloses the vial may contain contents, such as, for example, a specimen and/or a product (Para. [0006], lines 2-3).

    PNG
    media_image1.png
    577
    600
    media_image1.png
    Greyscale


“the method comprising: adhering a first label including a first set of indicia to a vial sleeve at an ambient temperature,”:  Additionally, Schryver disclose a sleeve 100, such as the sleeve in Figure 1A, may be used as a label for a vial 102 (Para. [0099], lines 2-3).  Further, Schryver disclose the sleeve 100 may include a particular color, marking, or other indicator of contents of the vial 102; the color, marking, or other indicator may identify the contents of the vial 102 to an administrator (Para. [0099], lines 3-5); further, Schryver disclose a sticker 606 may be adhered to an outer surface of the sleeve (Para. [00127], lines 1-3).
“a cover portion extending axially away from the base portion and including a side wall defining a cavity for receiving at least a portion of the body of the vial”:  Schryver discloses a cover portion (sleeve 300) shown in Fig. 3A extending axially away from the base portion and including a side wall (illustrated in annotated Fig. 3A below) defining a cavity for receiving at least a portion of the body of the vial (cylindrical body 104).  Further, annotated Fig. 2D below illustrates a side wall of cover portion of the sleeve defining a cavity for receiving at least a portion of the body of the vial 102.  Further, annotated Fig. 2D below illustrates a side wall of cover portion of the sleeve defining a cavity for receiving at least a portion of the body of the vial 102.


    PNG
    media_image2.png
    728
    556
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    409
    579
    media_image3.png
    Greyscale


“the method comprising: adhering a first label including a first set of indicia to a vial sleeve at an ambient temperature,”:  Additionally, Schryver disclose a sleeve 100, such as the sleeve in Figure 1A, may be used as a label for a vial 102 (Para. [0099], lines 2-3).  Further, Schryver disclose the sleeve 100 may include a particular color, marking, or other indicator of contents of the vial 102; the color, marking, or other indicator may identify the contents of the vial 102 to an administrator (Para. [0099], lines 3-5); further, Schryver disclose a sticker 606 may be adhered to an outer surface of the sleeve (Para. [00127], lines 1-3).
“a cover portion extending axially away from the base portion and including a side wall defining a cavity for receiving at least a portion of the body of the vial”:  Schryver discloses a cover portion (sleeve 300) shown in Fig. 3A extending axially away from the base portion and including a side wall (illustrated in annotated Fig. 3A below) defining a cavity for receiving at least a portion of the body of the vial (cylindrical body 104).  Further, annotated Fig. 2D below illustrates a side wall of cover portion of the sleeve defining a cavity for receiving at least a portion of the body of the vial 102.  Further, annotated Fig. 2D below illustrates a side wall of cover portion of the sleeve defining a cavity for receiving at least a portion of the body of the vial 102.


    PNG
    media_image2.png
    728
    556
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    409
    579
    media_image3.png
    Greyscale

Regarding claim 17, Schryver teaches the invention discussed above.  Further, Schryver. teaches a bottom wall of the vial discussed above.  However, Schryver does not explicitly teach an annular projection extending axially away from the bottom wall.  
For claim 17, Thilly teaches a device, being a closure system for vials, particularly for pharmaceutical vials, for the sterile containment of drug substance or vaccine products (Col. 1, lines 7-9), further, Thilly teaches an annular projection of vial 10 (integral engagement part 17, Col. 10, lines 51-52, Fig. 1), which extends axially away from the bottom wall, illustrated in Fig. 1), which reads on the instant claim limitation of an annular projection extending axially away from the bottom wall.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Schryver to include an annular projection extending axially away from the bottom wall, as taught by Thilly, because Thilly teaches the integral engagement part 17 is able to engage in a tight friction or snap fit with the inner perimeter 51 of the stand 50 (Col. 10, lines 51-53).
Regarding claim 17, Schryver teaches the invention discussed above.  Further, Schryver teaches a vial sleeve and a base portion discussed above.  However, Schryver does not teach a base portion defining an annular body having a central bore configured to receive the annular projection of the vial.
For claim 17, Thilly teaches a base portion (ring-shaped stand 50, Col. 10, line 40) comprising a central bore (opening) configured to receive the annular projection of the vial (integral engagement part 17, Col. 10, lines 51-52, Fig. 1), which reads on the instant claim limitation of a base portion defining an annular body having a central bore configured to receive the annular projection of the vial.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Schryver to include an annular body having a central bore configured to receive the annular projection of the vial as taught by Thilly, because Thilly teaches the base 10A of the vial 10 is mounted in a ring-shaped stand 50 extending outwardly from the overall cylindrical shape of the vial 10 at its base; the stand 50 has an inner perimeter 51 such that the base of the vial 10 may fit and be retained securely therein (Col. 10, lines 39-43) and Thilly teaches the integral engagement part 17 (annular projection) is able to engage in a tight friction or snap fit with the inner perimeter 51 of the stand 50 (Col. 10, lines 51-53).

Regarding claim 17, Schryver teaches the invention discussed above.  Further, Schryver teaches a vial sleeve, the vial may include a cryogenic vial (Para. [0006], lines 3-4) and ); further, the vial may include a cryogenic vial that may be maintained under cryogenic conditions, for example a temperature at or less than negative 80 degrees C (Para. [0006], lines 3-5); further, Schryver disclose a sleeve for securing a cryogenic vial (abstract, line 1), and inserting the vial 102 into the vial sleeve such that a cavity receives at least a portion of the body of the vial 102 (illustrated in annotated Fig. 3A above and discussed above).  However, Schryver does not teach a locking feature provided on the annular body, wherein the locking feature operatively engages at least a portion of the annular projection of the vial for resisting movement of the vial relative to the vial sleeve
For claim 17, Thilly teaches a base portion (ring-shaped stand 50, Col. 10, line 40) comprising a central bore (opening) and an annular body of 50, configured to receive the annular projection of the vial (integral engagement part 17, Col. 10, lines 51-52, Fig. 1), and Thilly also teaches nubs/ribs of integral engagement part 17, illustrated below in annotated Fig. 1 and Fig. 6, which reads on the instant claim limitation of a locking feature provided on the annular body and being configured to operatively engage at least a portion of the annular projection of the vial for resisting movement of the vial relative to the vial sleeve.

    PNG
    media_image4.png
    175
    658
    media_image4.png
    Greyscale




It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Schryver to include a locking feature provided on the annular body and being configured to operatively engage at least a portion of the annular projection of the vial for resisting movement of the vial relative to the vial sleeve and the nubs/ribs of the integral engagement part 17 provide for snap-fit configuration which allow for a locking feature of the device and Thilly teaches the base 10A of the vial 10 is mounted in a ring-shaped stand 50 extending outwardly from the overall cylindrical shape of the vial 10 at its base; the stand 50 has an inner perimeter 51 such that the base of the vial 10 may fit and be retained securely therein (Col. 10, lines 39-43) and Thilly teaches the integral engagement part 17 (annular projection) is able to engage in a tight friction or snap fit with the inner perimeter 51 of the stand 50 (Col. 10, lines 51-53).

Regarding claim 18, Schryver teaches the invention discussed above in claim 17.  Further, Schryver teaches a cryogenic vial and vial sleeve discussed above, and a base (foot extension 614).  However, Schryver teaches does not explicitly teach a removable base.
For claim 18, Thilly teaches a lid 40 is detachably coupled to the base stand 28 in any suitable manner (Col. 3, lines 54-56, Fig. 1), which reads on the instant claim limitation of a removable base.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Schryver to include a similar removable base as taught by Thilly, because Thilly teaches the lid 40 is comprised of a resilient material to allow the ribs 68 and 70 to deflect away from each other as the base stand 28 is placed onto the lid 40, further, Thilly teaches this is but one mechanism allowing the base stand 28 and lid 40 to be repeatably coupled and decoupled (Col. 3, line 68 and Col. 4, lines 1-5).

Claim 20: “wherein the first set of indicia is different from a second set of indicia included on a second label adhered to an exterior surface of the vial.”:  Schryver disclose the sleeve 100 may hide the contents of the vial 102 and/or a previously applied label on the vial 102, such as, for example, an adhesive label (Para. [0099], lines 7-8.  Further, Schryver disclose the color, marking, or other indicator may identify the contents of the vial 102 to an administrator of a blind study but not to a health care professional administering the contents of the vial 102 or a patient receiving the contents of the vial 102 (Para. [0099], lines 4-7); ); further, Schryver disclose the sleeve 100 may hide the contents of the vial 102 and/or a previously applied label on the vial 102, such as, for example, an adhesive label (Para. [0099], lines 7-8).


Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/197222 A1- Schryver et al. (hereafter Schryver) and in view of US 7,946,437 B2-Thilly et al. (hereafter Thilly) as applied to claims 1 and 9 above, respectively in  and further in view of US 4741346-Wong et al. (hereafter Wong)
Regarding claim 5, modified Schryver teaches the invention discussed above in claim 1.  Modified Schryver teaches a vial sleeve, an annular projection, and a locking feature discussed above.  However, Schryver does not explicitly teach wherein the locking feature includes an annular detent extending radially inward from the central bore for frictionally engaging the annular projection of the vial.
For claim 5, Wong teaches a specimen collector comprising a base stand 28 which has an annular projection (mating rib 70, Col. 3, line 64, Fig. 1) where the locking feature includes an annular detent (inwardly extending annular rib 68, Col. 3, lines 61-62, Fig. 1) which extends radially inward from the central bore (circular lid 40, Col. 3, line 57-58, Fig. 1); Wong et al. teaches a user of the apparatus 26 places the base stand 28 onto the lid 40 so that the ribs 68 and 70 become interlocked, which reads on the instant claim limitation of wherein the locking feature includes an annular detent extending radially inward from the central bore for frictionally engaging the annular projection of the vial.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Schryver and further include wherein the locking feature includes an annular detent extending radially inward from the central bore for frictionally engaging the annular projection of the vial as taught by Wong et al., because Wong et al. teaches the surfaces have cooperatively mating transverse ribs and grooves which interlock to allow the enclosure 78 to frictionally grip the cap 74 as the cap is threaded to or removed from the vial 30 (Col. 4, lines 18-22).

Regarding claim 13, modified Schryver teaches the invention discussed above in claim 9.  Modified Schryver teaches a vial sleeve, an annular projection, and a locking feature discussed above.  However, modified Schryver does not explicitly the locking feature includes an annular detent extending radially inward from the central bore and frictionally engaging the annular projection of the vial.
For claim 13, Wong teaches a specimen collector comprising a base stand 28 which has an annular projection (mating rib 70, Col. 3, line 64, Fig. 1) where the locking feature includes an annular detent (inwardly extending annular rib 68, Col. 3, lines 61-62, Fig. 1) which extends radially inward from the central bore (circular lid 40, Col. 3, line 57-58, Fig. 1); Wong et al. teaches a user of the apparatus 26 places the base stand 28 onto the lid 40 so that the ribs 68 and 70 become interlocked, which reads on the instant claim limitation of the locking feature includes an annular detent extending radially inward from the central bore and frictionally engaging the annular projection of the vial.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Schryver and further the locking feature includes an annular detent extending radially inward from the central bore and frictionally engaging the annular projection of the vial as taught by Wong, because Wong. teaches the sur faces have cooperatively mating transverse ribs and grooves which interlock to allow the enclosure 78 to frictionally grip the cap 74 as the cap is threaded to or removed from the vial 30 (Col. 4, lines 18-22).


Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/197222 A1- Schryver et al. (hereafter Schryver) and in view of US 7,946,437 B2-Thilly et al. (hereafter Thilly) as applied to claims 1 and 9 above, respectively, and further in view of US 2014/0328734 A1-Crawford et al. (hereafter Crawford).
Regarding claim 8, modified Schryver teaches the invention discussed above in claim 1.  Further, modified Schryver teaches a vial sleeve, a cryogenic vial, and a label comprising information.  However, modified Schryver does not explicitly teach a machine-readable coding configured to communicate information identifying one or more contents of the cryogenic vial to a machine.
For claim 8, Crawford teaches a container 10 which includes a sample collection tube 20 (Para. [0017], lines 1-2) with a label 22 comprising on a backside 22a information pertaining to at least one of a manufacture catalog number, identifiable bar code, shelf life, lot identification number, or container specific identifier of tube 20, wherein the backside is adhered to the sidewall of tube 20 (Para. [0033], lines 2-6, Fig. 3B), which reads on the instant claim limitation of a machine-readable coding configured to communicate information identifying one or more contents of the cryogenic vial to a machine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Schryver and further include a machine-readable coding to communicate information identifying one or more contents of the cryogenic vial to a machine as taught by Crawford, because Crawford teach included on the label 22 or directly printed onto a tube 20, is a barcode or some other machine readable data that is unique to each container, either unique to all container, or optionally unique to a Subset of all containers produced; such information may also be used for storage of additional data associated with container, such as container manufacturer information, container type, intended draw size information, and the like; in addition, patient-specific, test-specific, or other application-specific information may be stored (i.e., electronically) and associated with the container's unique identifier (Para. [0036], lines 1-11).

Regarding claim 16, modified Schryver teaches the invention discussed above in claim 9.  Further, modified Schryver teaches a vial sleeve, a cryogenic vial, and a label comprising information.  However, modified Schryver does not explicitly teach a machine-readable coding configured to communicate information identifying one or more contents of the cryogenic vial to a machine.
For claim 16, Crawford teaches a container 10 which includes a sample collection tube 20 (Para. [0017], lines 1-2) with a label 22 comprising on a backside 22a information pertaining to at least one of a manufacture catalog number, identifiable bar code, shelf life, lot identification number, or container specific identifier of tube 20, wherein the backside is adhered to the sidewall of tube 20 (Para. [0033], lines 2-6, Fig. 3B), which reads on the instant claim limitation of a machine-readable coding configured to communicate information identifying one or more contents of the cryogenic vial to a machine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Schryver and further include a machine-readable coding to communicate information identifying one or more contents of the cryogenic vial to a machine as taught by Crawford, because Crawford teach included on the label 22 or directly printed onto a tube 20, is a barcode or some other machine readable data that is unique to each container, either unique to all container, or optionally unique to a Subset of all containers produced; such information may also be used for storage of additional data associated with container, such as container manufacturer information, container type, intended draw size information, and the like; in addition, patient-specific, test-specific, or other application-specific information may be stored (i.e., electronically) and associated with the container's unique identifier (Para. [0036], lines 1-11).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/197222 A1-Schryver et al. (hereafter Schryver) and in view of US 7,946,437 B2-Thilly et al. (hereafter Thilly) as applied to claim 17 above, and further in view of US 2016/0175197A1-Larson et al. (hereafter Larson)
Regarding claim 19, Schryver teaches the invention discussed above in claim 17.  Further, Schryver does teaches a method which includes a cryogenic environment.  However, Schryver does not teach a cyrocart.
For claim 19, Larson teaches a cryo-cart for a vial (Para. [0064], line 4), which reads on the instant claim limitation of a cryocart.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Schryver. to include a cryo-cart as taught by Larson, because Larson teaches the shape of the packaging apparatus can leverage cryo-cart or similar environment through an assembly operation for the handling of frozen drug product (Para. [0064], lines 3-5).
Response to Arguments
Applicant's arguments filed 05/04/2022 have been fully considered but they are not persuasive.  Per the held on 03/25/2022, SPE Marcheschi informed the Applicant’s attorney that because claim 1 is broad, if Applicant amended claim 1 to incorporate more features, that would be helpful to the prosecution of the application.  However, no amendments were made to do the previously mentioned suggestion.  
Regarding the bottom of pg. 5 of Applicant’s arguments, as discussed during the interview, and discussed above in the rejection, along with an annotated figure from Thilly, teaches a base portion (ring-shaped stand 50, Col. 10, line 40) comprising a central bore (opening) and an annular body of 50, which is configured to receive the annular projection of the vial (integral engagement part 17, Col. 10, lines 51-52, Fig. 1).  Additionally, Thilly teaches nubs/ribs of integral engagement part 17, illustrated above in annotated Fig. 1 and Fig. 6, provide for a locking feature provided on the annular body of the device and thus, being configured to operatively engage at least a portion of the annular projection of the vial for resisting movement of the vial relative to the vial sleeve.
Regarding the bottom of pg. 6 and the top of pg. 7 of Applicant’s arguments, where Applicant again asserts the reference of Schryver does not teach or suggest an annular projection extending axially away from the bottom wall of the vial.  However, as discussed during the interview with the attorney, Examiner Abel and SPE Marcheschi explained to the attorney that Schryver does not explicitly teach this feature.  However, the reference of Thilly does teach the previously mention claimed limitation presented in claim 1, which is discussed above in the present and previous Office Actions.  
Regarding the second paragraph of pg. 7 of Applicant’s remarks, where Applicant asserts that the sleeve of Schryver does not have any base that includes an annular body having a central bore that is configured to receive an annular projection of a vial, or any locking feature provided on an annular body of a base portion of a vial sleeve that is configured to operatively engage at least a portion of an annular projection of a vial as presented in claim 1.  As discussed above in this section, the secondary reference of Thilly teaches an annular projection, cited above, which comprises nubs/ribs of the annular projection which engage the base 16 of the vial for the purpose of a locking or snap-fit feature, also discussed above in the rejection.  
Regarding the bottom of pg. 7 and the top pf pg. 8 of Applicant’s arguments, where Applicant’s attorney again asserts the reference Schryver is silent with respect to at least three features of claim 1, which include a vial having an annular projection extending axially away from a bottom wall of the vial.  The latter has been discussed above, where the secondary reference of Thilly teaches this feature in combination with the primary reference of Schryver.  Applicant’s attorney also asserts Schryver is silent regarding a vial sleeve having a base portion that defines an annular body having a central bore configured to receive an annular projection of a vial.  For the latter limitation, the secondary reference of Thilly teaches a base portion (ring-shaped stand 50, Col. 10, line 40) comprising a central bore (opening) configured to receive the annular projection of the vial (integral engagement part 17, Col. 10, lines 51-52, Fig. 1), this further illustrated in Fig. 1, where the base portion 50 has an opening which allows for engagement of the annular projection of the vial 17.  Further, Thilly teaches the base stand 50 (base portion) has an inner perimeter 51 such that the base of the vial 10 may fit and be retained securely therein (Col. 10, lines 42-43).  Additionally, Applicant’s attorney asserts Schryver does not teach or suggest a locking feature on an annular body of a base portion of a vial sleeve that is configured to operatively engage at least a portion of an annular projection of a vial.  For the latter claim limitation, Thilly teaches a base portion (ring-shaped stand 50, Col. 10, line 40) comprising a central bore (opening) and an annular body of 50, where the annular body 50 is configured to receive the annular projection of the vial (integral engagement part 17, Col. 10, lines 51-52, Fig. 1), and Thilly also teaches nubs/ribs of integral engagement part 17, illustrated below in annotated Fig. 1 and Fig. 6, which engage a portion of an annular projection of the vial (nubs of integral engagement part 17), which produces a locking feature or a snap-fit engagement, thus securing the vial to the base.
Regarding the middle of pg. 9 of Applicant’s arguments, where the attorney for the Applicant asserts Thilly does not teach or suggest modification of the vial so as to remove the ring-shaped stand 50 to obtain a modified vial having an annular projection extending axially away from the bottom wall of the vial.  Pertaining to the latter, and per claim 1 of the instant application, the recitation of claim 1, the vial and an annular projection extending axially away from the bottom wall, the vial sleeve comprising: a base portion defining an annular body having a central bore configured to receive the annular projection of the vial; where this limitation has been met and addressed by the secondary reference of Thilly, and discussed above in this section.  Further, the limitation of claim 1 recites a locking feature provided on the annular body of the base portion and being configured to operatively engage at least a portion of the annular projection of the vial for resisting movement of the vial relative to the vial sleeve.  Again, referring to the latter, this feature has been addressed via the secondary reference of Thilly, where the engagement of the annular projection (noted above as the integral engagement part 17) engages the base portion of the vial, via the nubs/rib of integral part 17, thus causing a locking feature of the vial, where it is further known in the art that locking of such a device would clearly provide for resistance of movement of the vial or device.
Regarding the bottom of pg. 9 and the top of pg. 10, where Applicant discusses that independent claim 9 is improper and should be withdrawn.  The Examiner disagrees for the reasons discussed above, where the features of independent claim 1 are similar to that of independent claim 9.  Also, independent claim 17 which is drawn to a method of labeling a cryogenic vial and comprises the features of the vial recited in independent claim 1 and 9, are also rejected for the same reasons as discussed above in this section referring to the discussion of independent claim 1.  Furthermore, independent claims 2-5, 8, 10-13, 16, and 18-20, which depend on rejected independent claims 1, 9, and 17 are also rejected. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799